Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
Status of Claims
	Claims 1-18 were previously pending and subject to the Final Office action mailed February 8th, 2021. Applicant’s election of Group I without traverse in the reply filed on 03/25/2020 was previously acknowledged and, thus, claims 19-21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. In the Response, submitted March 24th, 2021, claims 1, 11, and 13 were amended, claim 22 was added, and no new matter was added. Therefore, claims 1-18 and 22 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on March 24th, 2021, have been fully considered and each argument will be respectfully address in the following non final office action.
	
Response to 35 U.S.C. § 103 Rejection Remarks
	Applicant’s remarks filed on pages 10-14 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-18 have been fully considered and are moot in view of the amended rejection that may be found starting on page 3 of this final office action. 

	On page 10 of the Response, the Applicant remarks “Applicant submits that, as agreed during the interview and in follow-up communications, the cited combinations of Ganesh, Briggs, Prakash, Yu, and Basuni fails to teach these limitations of amended claim 1”. In view of the amendments to independent claims 1 and 11, the Examiner has set forth an amended 35 U.S.C. § 103 rejection that may be found starting on page 3 of this Non Final Action.

	On pages 11-15, the Applicant argues, with regard to the combinations of Prakash based on Basuni, Briggs based on Prakash and/or Basuni, and the combination of Briggs/ Prakash/Basuni, that one of ordinary skill in the art would not be motivated to make these combinations. In view of the amendments to independent claims 1 and 11 and the amended 35 U.S.C. § 103 rejection that may be found herein, these arguments have been rendered moot. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Gordon et al. U.S. Patent No. 10,040,552, hereafter known as Gordon, in view of Basuni U.S. Publication No. 2016/0016664, hereafter known as Basuni, in further view of Prakash et al. U.S. Publication No. 2016/0196756, hereafter known as Prakash, in further view of Yu et al. U.S. Publication No. 2015/0006005, hereafter known as Yu.

	Regarding claim 1,
	Gordon teaches the following:
	 Determining that an unmanned aerial vehicle (UAV) has arrived at a delivery location while carrying out a transport task;
	Gordon teaches “an unmanned aerial vehicle for aerial transportation of delivery items is provided” (col. 1, lines 30-31) and “unmanned aerial vehicle 102 may further include a controller 101 […] the controller 101 may control at least one camera 112, at least one sensor 114, a temperature controller 116, a stability controller 118, an alert system 120, a speaker 122, and/or a transceiver device 124” (col. 7, lines 43-49).  Further, “camera 112 may be configured to provide visual feedback, […] to the unmanned aerial vehicle 102 and/or an operator (e.g., user) wirelessly controlling the unmanned aerial vehicle 102 […] the camera 112 may determine a safe location for the unmanned aerial vehicle 102 to land and/or disengage the attachment device 126 to deliver the item”(col. 7, lines 50-61). Further, “the camera 112 may be configured to take one or more still images and/or video upon delivery of an 
	Thus, Gordon teaches as unmanned aerial vehicle (UAV) configured to deliver an item to a delivery location, where the UAV may provide visual feedback upon arriving at the delivery location to provide a delivery confirmation or determine whether the location is safe to land; equivalent to determining that an unmanned aerial vehicle (UAV) has arrived at a delivery location while carrying out a transport task.

	Wherein the transport task comprises at least a first flight segment to transport a payload from a loading location to a delivery location;
	Gordon teaches “delivery of consumer goods is the process of transporting goods from a source location, such as a shipping facility or sender, to a predefined destination, such as the consumer's and/or recipient's location” (col. 1, lines 14-17). Further, “the movement mechanisms 106 and/or motor 108 may enable the unmanned aerial vehicle 102 to aerially transport delivery items from a shipping location to a particular delivery destination, such as a consumer's location and/or shipping address” (col. 6, lines 40-47). Further, “the stability controller 118 may be configured to determine appropriate load distribution of the delivery item(s) such that the load is balanced and/or evenly displaced based on the measurements detected by the sensor 114 prior to flight” (col.9, lines 25-29). 
	Thus, Gordon teaches that a UAV is configured to transport a delivery item from a shipping location (such as a shipping facility) to a predefined destination, where the delivery load is balanced prior to the flight; equivalent to the transport task comprising at least a first flight segment to transport a payload from a loading location to a delivery location.

	Delivery of the payload at the delivery location;
	Gordon teaches “the camera 112 may be configured to take one or more still images and/or video upon delivery of an item. For example, when the unmanned aerial vehicle 102 delivers an item at a destination location, the camera 112 may capture a photo and/or video of the released delivery item at the delivery location and/or the location itself to confirm delivery and/or location of such item.” (col. 8, lines 6-12).

	A second flight segment from the delivery location to a next location;
	Gordon teaches “the alert system 120 may illuminate lights (e.g., flashing red lights) indicating the unmanned aerial vehicle 102 is about to take-off and/or land […] the alert system 120 may generate a distinct color and/or pattern when delivery has been completed and/or the unmanned aerial vehicle 102 is returning to the shipment facility and/or base station” (col. 10, lines 40 -60). 
	Thus, Gordon teaches that the UAV may be configured to return to the shipment facility once a delivery operation has been completed; equivalent to a second flight segment from the delivery location to a next location.

	[…] initiating a notification process requesting a recipient assisted recharging process comprising a manually-assisted […] at or near the delivery location, wherein the notification process comprises transmitting, to a computing device associated with a recipient of the payload, a request for the recipient to take action […];
	Gordon teaches “The power supply 110 may include a battery, such as a rechargeable battery, and/or solar powered battery sufficient for powering the unmanned aerial vehicle 102 and/or components of the unmanned aerial vehicle 102.” (col. 5, lines 59-63). Further, “alert system 120 may provide the power level of the power supply 110 to the transceiver 124, which may be transmitted, sensed, and/or received by the secondary 130 […] the alert system 120 may generate a request to the secondary transmitter/receiver device 130 for recharging and/or replacement battery services“( col. 12, lines 57 -63), including “one or more secondary devices 130, such as a user device 132” (col. 15, lines 59-60). Further, “estimated time of delivery determined by the alert system 120 may be transmitted and/or otherwise communicated to the recipient, such as a user device 132” (col. 11, lines 35-37). 
	Further, Gordon teaches a “base station 136 may include, but is not limited to, a shipment facility and/or a battery-charging station located at various locations, including a homeowner's property […] the base station 136 may utilize the assistance of the property owner where the base station 136 is located. For example, the property owner may initiate operation of the base station 136 to cause a replacement mechanism to remove the depleted power supply 110 and insert another power supply 110” (col. 12, lines 46-56). Further, “the alert system 120 may indicate the power level of the power supply 110 by, for example, transmitting a power supply level to a secondary transmitter/receiver device 130 within a vicinity of the unmanned aerial vehicle 102” (col. 12, lines 33-37). 
	Thus, Gordon teaches that a request may be sent to secondary device (such as a user device associated with a recipient) within the vicinity of the UAV for recharging services. The recharging/battery replacement services may be performed at a base station located at a homeowner’s property with the assistance of the property owner. Thus, the feature for transmitting a request to a secondary device (that may be associated with a recipient within the vicinity of the UAV) to assist with recharging a UAV or physically replacing a power supply at a battery charging station located on their property is equivalent to initiating a notification process requesting a recipient assisted recharging process comprising a manually-assisted process at or near the delivery location, wherein the notification process comprises transmitting, to a computing device associated with a recipient of the payload, a request for the recipient to take action.

	Although Gordon teaches a feature for transmitting a request to a user device associated with a recipient to assist with recharging a UAV using a battery charging station located on their property, Gordon does not explicitly teach in response to determining that the UAV has arrived at the delivery location, initiating a notification process requesting a recipient-assisted recharging process comprising a manually-assisted coupling of the UAV to a power source at or near the delivery location and to couple the UAV the UAV to the power source after delivery of the payload to the recipient. 
	
	However, Basuni teaches the following:
	In response to determining that the UAV has arrived at the delivery location, initiating a notification process requesting a recipient-assisted recharging process comprising a manually-assisted coupling of the UAV to a power source at or near the delivery location […] take action to couple the UAV the UAV to the power source after delivery of the payload to the recipient.
	Basuni teaches “This invention relates generally to delivery devices for delivering items to customers, and more particularly to an unmanned aerial delivery device” (¶ [0001]). Further, Basuni teaches “An unmanned aerial delivery device for delivering items from a sender to a recipient, wherein the device flies to the recipient along a straight line path from the sender to the recipient” (see claim 1). Further, Basuni teaches “Upon arrival at the recipient, the device will stop a predetermined distance […] The recipient will then retrieve the delivered items from the payload chamber […] The amount of battery charge will be displayed on the screen, and if the charge is enough to return to the sender S, the recipient will return it. If not enough, the recipient will recharge the battery before returning the device to the sender” (¶ [0093]). Further, “the charge on the battery is enough to deliver the device but not to return it, unless the recipient recharges the battery. In this case, that information will be displayed on the touchscreen, and Basuni teaches “FIG. 5 is a side view in elevation of the delivery device, showing the port for attaching a battery charger” (¶ [0021]) and “as shown in FIGS. 5 and 6 a charging port 20 is provided for plugging in a battery charger.” (¶ [0070]). Further, Basuni teaches “a port is on said body for plugging in a charger to recharge said battery” (see Claim 16). 

	Thus, Basuni teaches a feature wherein an unmanned aerial vehicle (UAV) is utilized to deliver an item from a sender to a recipient. Further, after the delivered items are retrieved from the UAV, an amount of battery is displayed (equivalent to the notification) and if the UAV does not have enough charge to return to the sender after delivering an item to the recipient, the recipient will recharge the battery of the UAV before returning to the sender, where the UAV is recharged by plugging a charger into the port of the UAV. Therefore, a recipient that recharges a UAV by plugging a charger into the port of a UAV after performing a delivery at the location of a recipient is equivalent to initiating a notification process requesting a recipient-assisted recharging process comprising a manually-assisted coupling of the UAV to a power source at or near the delivery location in response to determining that the UAV has arrived at the delivery location and taking action to couple the UAV to the power source after delivery of the payload to the recipient. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gordon with the teachings of Basuni by incorporating the features of a UAV comprising a charging port for coupling to a charger and providing a notification to a delivery recipient to recharge a UAV by plugging a charger into the UAV charging port at the location of the recipient after the UAV has arrived at the recipient’s location, as taught by Basuni, into the UAV delivery system of Gordon that is configured to transmit requests to user devices (such as a recipient user device) to assist with Basuni. Further, one of ordinary skill in the art would have recognized that the teachings of Basuni are compatible with the system of Gordon as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned vehicles.

	Although Gordon in view of Basuni teaches a recipient recipient-assisted recharging process, Gordon in view of Basuni does not explicitly teach determining that the recharging process has recharged a battery of the UAV to a target level. 
 
	However, Prakash teaches the following: 
	Determining that the recipient-assisted recharging process has recharged a battery of the UAV to a target level. 
	Prakash teaches “owners of motor vehicles may sign up to provide piggybacking or docking services to UAVs […] a delivery UAV service provider may offer incentives to vehicle owners for providing piggybacking or docking services to its UAVs […] if the vehicle's owner is willing to make […] the owner may configure their in-vehicle device or smart phone to communicate such information to the UAV and receive docking requests […] from delivery UAVs” (¶ [0108]), “charging an onboard battery of the UAV via a power connection or wireless charging mechanism on the docking mechanism while the UAV is docked to the first vehicle” (¶ [0015]). Further, Prakash teaches “charging of an onboard battery while docked […] determining whether to undock from the first vehicle based on whether the UAV has recharged the onboard battery to a predetermined level” (¶ [0017]).
Prakash teaches a feature for allowing users to approve docking requests in order to assist in charging a UAV and determining whether a UAV has been recharged to a predetermined level; equivalent to determining that the recipient-assisted recharging process has recharged a battery of the UAV to a target level.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gordon in view of Basuni with the teachings of Prakash by including a feature determining whether a UAV has recharged to a predetermined level before undocking/departing from a docking station, as taught by Prakash, into the system of Gordon in view of Basuni that is configured request a recipient assisted recharging process for a UAV at a recipient location. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “enable the UAV to recharge an onboard battery to a level meeting mission power parameters that will assist the UAV in reaching the UAV destination” (¶ [0011]), as suggested by Prakash.  Further, one of ordinary skill in the art would have recognized that the teachings of Prakash are compatible with the system of Gordon in view of Basuni when one considers they share capabilities and characteristics; namely, they are both directed to drone delivery systems and recharging drones along a delivery route.
	
	Further, Gordon in view of Basuni/Prakash does not teach determining when a non-returnable portion of the payload has been removed from, and a returnable portion of the payload is coupled to or held by, the UAV. Furthermore, Gordon in view of Basuni/Prakash does not teach that after the non-returnable portion is removed and the returnable portion is secured, initiating the second flight segment for the transport task. 
	However, Yu teaches the following:
	Determining when a non-returnable portion of the payload has been removed from, and a returnable portion of the payload is coupled to or held by, the UAV; and
	Yu teaches “the purchase order includes a cold food item that is put into a separate delivery packaging […] the vehicle has a cold compartment that is thermally insulated and/or cooled, and the container holding the cold food item is loaded into the cold compartment […] the container for the cold food item is reusable, and after making the delivery, the vehicle stands by and waits until the container is returned to the vehicle, and departs afterwards […] the purchased item is held in a cargo compartment in the unmanned ground vehicle, and the method further comprises: sending an access code to the customer for accessing the cargo compartment; accepting the entry of a correct access code; and allowing access to the cargo compartment.” (¶ [0010]), “The customer picks-up the delivery packaging and takes them inside home.” (¶ [0178]), “one or more of the packaging used for making the delivery is reusable and intended to be returned to the local retail facility. For example, the container holding the cold food items may be designed for reuse. The recipient removes the container from the vehicle and unpacks it […] During this time, the vehicle will stand-by until the container is returned to the vehicle.” (¶ [0168]).
	Thus, the unmanned delivery vehicle of Yu that determines a package has been removed after an access code has been accepted and, in response, waits for the reusable packaging of the item to be returned before departing to a next destination is considered to be equivalent to determining when a non-returnable portion of the payload has been removed from, and a returnable portion of the payload is coupled to or held by, the UAV.

	After the non-returnable portion is removed and the returnable portion is secured, initiating the second flight segment for the transport task. 
	Yu teaches “The recipient presses a button on the unmanned vehicle indicating that the package delivery is completed. With this, the unmanned vehicle 74 makes another delivery or 70” (¶ [0129]), “When the customer enters the correct access code (e.g. on an external keypad on the unmanned vehicle), the cargo door is unlocked. The customer picks-up the delivery packaging and takes them inside home. After unpacking the cold food items in the insulated container, the customer returns the insulated container into the cold compartment of the vehicle and closes the cargo door. The customer then presses a button on the unmanned vehicle indicating that the delivery is completed. With this, the unmanned vehicle returns to the supermarket or makes more deliveries.” (¶ [0178]), “After making the delivery, the vehicle may then (1) return to a home base facility; (2) travel to another recipient's location to make another delivery; (3) travel back to the sender's designated location to pick-up another item for delivery; (4) travel to another sender's designated location; or (5) travel to a waiting area as described above” (¶ [0198]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gordon in view of Basuni/Prakash with the teachings of Yu by including a feature for configuring an unmanned delivery vehicle to deliver a packaged item to a recipient and stand-by waiting for the recipient to return the re-useable packaging of the delivered item to the unmanned vehicle before departing to a next destination, as taught by Yu, into the UAVs of the UAV delivery system of Gordon in view of Basuni/Prakash. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification would result in an “improved delivery service” (¶ [0003]), as suggested by Yu, where costs may be reduced for retailers/shippers by having reusable packaging returned to their facilities after a delivery has been performed by an unmanned delivery vehicle. Further, one of ordinary skill in the art would have recognized that the teachings of Yu are compatible with the system of Gordon in view of Basuni/Prakash as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned vehicles. 

claim 2, 
	Gordon in view of Basuni/Prakash/Yu teaches the limitations of claim 1. Further, Gordon in view of Basuni/Prakash does not teach, however Yu does teach, the following: 
	Wherein the non-returnable portion of the payload comprises an item, and where returnable portion of the payload comprises packaging or container for the item. 
	Yu teaches “one or more of the packaging used for making the delivery is reusable and intended to be returned to the local retail facility. For example, the container holding the cold food items may be designed for reuse. The recipient removes the container from the vehicle and unpacks it […] During this time, the vehicle will stand-by until the container is returned to the vehicle.” (¶ [0168]), “After unpacking the cold food items in the insulated container, the customer returns the insulated container into the cold compartment of the vehicle” (¶ [0178]), “one or more of the packaging used for making the delivery is reusable and intended to be returned to the sender or the home base facility. For example, the container holding the cold food items may be designed for reuse” (¶ [0197]). 
	Thus, Yu teaches that an unmanned delivery vehicle may deliver a food item to a recipient (equivalent to the non-returnable portion of the payload comprising an item), where the packaging for the delivered food item is reusable and is returned to the unmanned delivery vehicle by the recipient (equivalent to a returnable portion of the payload comprising packaging or container for the item).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gordon in view of Basuni/Prakash with the teachings of Yu by including a feature for configuring an unmanned delivery vehicle to deliver a packaged food item to a recipient and to stand-by waiting for the recipient to return the re-useable packaging of the delivered item to the unmanned vehicle before departing to a next destination, as taught by Yu, into the UAVs of the UAV delivery system of Gordon in view of Basuni/Prakash. One of ordinary skill in the art would have been motivated to make this Yu, where costs may be reduced for retailers/shippers by having reusable packaging returned to their facilities after a delivery has been performed by an unmanned delivery vehicle. Further, one of ordinary skill in the art would have recognized that the teachings of Yu are compatible with the system of Gordon in view of Basuni/Prakash as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned vehicles. 
	
	Regarding claim 3, 
	Gordon in view of Basuni/Prakash/Yu the limitations of claim 2. Further, Gordon in view of Basuni/Prakash does not teach, however Yu does teach, the following:
	Wherein the item comprises a food item. 
	Yu teaches “one or more of the packaging used for making the delivery is reusable and intended to be returned to the local retail facility. For example, the container holding the cold food items may be designed for reuse. The recipient removes the container from the vehicle and unpacks it […] During this time, the vehicle will stand-by until the container is returned to the vehicle.” (¶ [0168]), “After unpacking the cold food items in the insulated container, the customer returns the insulated container into the cold compartment of the vehicle” (¶ [0178]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gordon in view of Basuni/Prakash with the teachings of Yu by including a feature for configuring an unmanned delivery vehicle to deliver a packaged food item to a recipient and to stand-by waiting for the recipient to return the re-useable packaging of the delivered item to the unmanned vehicle before departing to a next destination, as taught by Yu, into the UAVs of the UAV delivery system of Gordon in view of Basuni/Prakash. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification would result in an “improved delivery Yu, where costs may be reduced for retailers/shippers by having reusable packaging returned to their facilities after a delivery has been performed by an unmanned delivery vehicle. Further, one of ordinary skill in the art would have recognized that the teachings of Yu are compatible with the system of Gordon in view of Basuni/Prakash as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned vehicles. 

	Regarding claim 4, 
	Gordon in view of Basuni/Prakash/Yu teaches the limitations of claim 2. Further, Gordon in view of Basuni/Prakash does not teach, however Yu does teach, the following:
	Wherein the packaging or container is formed from one or more recyclable materials.
	Yu teaches “the item(s) in the customer's purchase order are collected and placed into one or more delivery packaging that are designated for that customer's purchase order. The delivery packaging may be […] reusable, and may take any suitable form such as paper or plastic bags, cardboard boxes, cartons, plastic containers, etc.” (¶ [0157]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gordon in view of Basuni/Prakash with the teachings of Yu by including a feature for configuring an unmanned delivery vehicle to deliver a packaged food item to a recipient and to stand-by waiting for the recipient to return the re-useable/recyclable packaging of the delivered item to the unmanned vehicle before departing to a next destination, as taught by Yu, into the UAVs of the UAV delivery system of Gordon in view of Basuni/Prakash. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification would result in an “improved delivery service” (¶ [0003]), as suggested by Yu, where costs may be reduced for retailers/shippers by having reusable packaging returned to their facilities after a delivery has been performed by an Yu are compatible with the system of Gordon in view of Basuni/Prakash as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned vehicles.

	Regarding claim 5, 
	Gordon in view of Basuni/Prakash/Yu teaches the limitations of claim 4. 
	Although Gordon teaches a UAV performing multiple flight segments (including the flight segment to the delivery destination and a return flight), Gordon in view of Basuni/Prakash does not teach, however Yu does teach, the following:
	Wherein the transport task further comprises one or more […] segments to transport the packing or container to a recycling location. 
	“After making the delivery, the vehicle may then (1) return to a home base facility” (¶ [0198]),”One or more of the packaging used for making the delivery is reusable and intended to be returned to the sender or the home base facility” (¶ [0197]), “one or more of the packaging used for making the delivery is reusable and intended to be returned to the local retail facility” (¶ [0168]), “ Examples of retail stores where the local distribution facility could be located include grocery store, supermarket, warehouse store, department store, convenience store, variety store” (¶ [0119]).   
	Thus, Yu teaches that an unmanned delivery vehicle, after performing a delivery, may return a reusable packaging (such as an insulated container, paper, plastic bags, cardboard boxes, cartons, plastic containers) of the delivered item to a home base facility/retail facility for reuse; equivalent to a transport task comprising one or more segments to transport the packing or container to a recycling location.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gordon in view of Basuni/Prakash Yu by including a feature for configuring an unmanned delivery vehicle to return a reusable packaging container of a delivered item to a home base facility/retail facility for reuse of the packaging container, as taught by Yu, into the UAV delivery system of Gordon in view of Basuni/Prakash. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification would result in an “improved delivery service” (¶ [0003]), as suggested by Yu, where costs may be reduced for retailers/shippers by having reusable packaging returned to their facilities after a delivery has been performed by an unmanned delivery vehicle. Further, one of ordinary skill in the art would have recognized that the teachings of Yu are compatible with the system of Gordon in view of Basuni/Prakash as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned vehicles.

	Regarding claim 6,
 	Gordon in view of Basuni/Prakash/Yu teaches the limitations of claim 1. Further, Gordon teaches the following: 
	Wherein the next location comprises a carrier operated location:
	Gordon teaches “delivery of consumer goods is the process of transporting goods from a source location, such as a shipping facility or sender, to a predefined destination, such as the consumer's and/or recipient's location” (col. 1, lines 14-17). Further, “the movement mechanisms 106 and/or motor 108 may enable the unmanned aerial vehicle 102 to aerially transport delivery items from a shipping location to a particular delivery destination, such as a consumer's location and/or shipping address” (col. 6, lines 40-47). Further, “the alert system 120 may illuminate lights (e.g., flashing red lights) indicating the unmanned aerial vehicle 102 is about to take-off and/or land […] the alert system 120 may generate a distinct color and/or pattern when delivery has been completed and/or the unmanned aerial vehicle 102 is returning to the shipment facility and/or base station” (col. 10, lines 40 -60). 
Gordon teaches that a UAV may return to a shipping facility after performing the delivery at the delivery location; equivalent to the next location comprising a carrier operated location.

	Regarding claim 7,
 	Gordon in view of Basuni/Prakash/Yu teaches the limitations of claim 1. Further, Gordon teaches the following: 
	Wherein the next location comprises a source location for item transport;
	Gordon teaches “delivery of consumer goods is the process of transporting goods from a source location, such as a shipping facility or sender, to a predefined destination, such as the consumer's and/or recipient's location” (col. 1, lines 14-17). Further, “the movement mechanisms 106 and/or motor 108 may enable the unmanned aerial vehicle 102 to aerially transport delivery items from a shipping location to a particular delivery destination, such as a consumer's location and/or shipping address” (col. 6, lines 40-47). Further, “the alert system 120 may illuminate lights (e.g., flashing red lights) indicating the unmanned aerial vehicle 102 is about to take-off and/or land […] the alert system 120 may generate a distinct color and/or pattern when delivery has been completed and/or the unmanned aerial vehicle 102 is returning to the shipment facility and/or base station” (col. 10, lines 40 -60). 
	Thus, Gordon teaches that a UAV may transport goods from a source location (such as a shipping facility) and return to the shipping facility after performing the delivery at the delivery location; equivalent to the next location comprising a source location for item transport.

	Regarding claim 10,
	Gordon in view of Basuni/Prakash/Yu teaches the limitations of claim 1. Further, Gordon in view of Basuni/Prakash does not teach, however Yu teaches the following: 
Wherein the non-returnable portion of the payload comprises at least one food item, and wherein returnable portion of the payload comprises at least one re-usable utensil, dishware, or tableware item. 
	Yu teaches “one or more of the packaging used for making the delivery is reusable and intended to be returned to the local retail facility. For example, the container holding the cold food items may be designed for reuse. The recipient removes the container from the vehicle and unpacks it […] During this time, the vehicle will stand-by until the container is returned to the vehicle.” (¶ [0168]), “After unpacking the cold food items in the insulated container, the customer returns the insulated container into the cold compartment of the vehicle” (¶ [0178]), “The delivery packaging may be […] reusable, and may take any suitable form such as paper or plastic bags, cardboard boxes, cartons, plastic containers, etc.” (¶ [0157]).
	Thus, Yu teaches that an unmanned vehicle may deliver, for example, a cold food item (equivalent to a non-returnable portion of the payload comprising at least one food item), where the cold food item is packaged in a reusable container, such as a carton or plastic container (equivalent to a returnable portion of the payload comprising a re-usable utensil or dishware). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gordon in view of Basuni/Prakash with the teachings of Yu by including a feature for configuring an unmanned delivery vehicle to deliver a packaged food item to a recipient and to stand-by waiting for the recipient to return the re-useable packaging, such as a plastic container, of the delivered food item to the unmanned vehicle before departing to a next destination, as taught by Yu, into the UAVs of the UAV delivery system of Gordon in view of Basuni/Prakash. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification would result in an “improved delivery service” (¶ [0003]), as suggested by Yu, where costs may be reduced for retailers/shippers by having reusable packaging returned to their facilities after a Yu are compatible with the system of Gordon in view of Basuni/Prakash as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned vehicles. 

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Gordon et al. U.S. Patent No. 10,040,552, hereafter known as Gordon, in view of Basuni U.S. Publication No. 2016/0016664, hereafter known as Basuni, in further view of Prakash et al. U.S. Publication No. 2016/0196756, hereafter known as Prakash, in further view of Yu et al. U.S. Publication No. 2015/0006005, hereafter known as Yu, in further view of Chan et al. U.S. Publication No. 2017/0203843, hereafter known as Chan.  

	Regarding claim 8, 
	Gordon in view of Basuni/Prakash/Yu teaches the limitations of claim 1. Although Gordon teaches a drone being routed to a next destination after completing a delivery (such as returning to the shipment facility), Gordon in view of Basuni/Prakash does not explicitly teach a first or second payload comprising returnable and non-returnable portions, where the next location is a second delivery location corresponding to the second payload. However, Yu teaches the following:
	[…] wherein the first payload comprises the returnable and non-returnable portions, and wherein the second payload comprises a second returnable portion and a second non-returnable portion, and wherein the next location is a second delivery location corresponding to the second payload. 
	Yu teaches “After making the delivery, the vehicle may then (1) return to a home base facility; (2) travel to another recipient's location to make another delivery […]” (¶ [0198]), “one or more of the packaging used for making the delivery is reusable and intended to be returned to 
	Thus, Yu teaches that an unmanned vehicle may perform a second delivery immediately after making a first delivery, where the delivered items (to the first and subsequent recipients) may comprise reusable packaging that is intended to be returned to a sender/homebase facility by the unmanned vehicle. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone delivery system of Gordon in view of Basuni/Prakash with the teachings of Yu by including a feature for enabling an unmanned vehicle to perform a second delivery immediately after making a first delivery, where the delivered items (to the first and subsequent recipients) may comprise reusable packaging that is intended to be returned to a sender/homebase facility by the unmanned vehicle, as taught by Yu. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification would result in an “improved delivery service” (¶ [0003]), as suggested by Yu, where the efficiency of the unmanned delivery vehicle would be increased and costs may be reduced for retailers/shippers by having reusable packaging returned to their facilities after a delivery has been performed by an unmanned delivery vehicle. Further, one of ordinary skill in the art would have recognized that the teachings of Yu are compatible with the system of Gordon in view of Basuni/Prakash as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned vehicles.

	Although Gordon teaches a drone being routed to a next destination after completing a delivery, Gordon in view of Basuni/Prakash/Yu does not explicitly teach a UAV (unmanned aerial vehicle) performing a multi-delivery task by transporting a payload comprising multiple payloads. However, Chan teaches the following:

	Wherein the transport task is a multi-delivery task, wherein the payload comprises a first payload and a second payload […],
	Chan teaches “a system and method for improved payload management for a UAV/craft carrying payload on a mission” (¶ [0015]),”the containment system providing the pod O is configured to be attached to an aircraft UAV so that the payload L can be carried for or from an originator by a transporter to a destination (e.g. from one location to another location or between multiple locations on a route/mission such as for delivery/distribution of payload items)” (¶ [0091]), “ the pod O of the containment system is configured to contain payload L such as packages, containers, etc. (see e.g. FIGS. 1B/1E, 3B, 5B, 6B, 7B, 12B and 13B).” (¶ [0090]), “Payload may comprise items of cargo (e.g. one or multiple items) to be transported on the mission (e.g. of one or multiple destinations and delivery points)” (¶ [0155]). 
	Thus, Chan teaches a UAV delivery system comprising unmanned aerial vehicles that may carry a payload including multiple payload items to be transported along a mission, where the mission comprises multiple destinations to perform deliveries. This is considered to be equivalent to a UAV performing a multi-delivery task, wherein the payload comprises a first payload and a second payload. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Gordon in view of Basuni/Prakash/Yu with the teachings of Chan by including the feature of a containment system in a UAV that allows said UAV to transport a payload comprising multiple payload items to be delivered to multiple delivery points along a delivery mission, as taught by Chan, into the UAV delivery system of Gordon in view of Basuni/Prakash/Yu. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification would “enhance range and performance” (¶ [0014]), as suggested by Chan, of a UAV performing deliveries along a route/mission. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that it would be an “improvement Chan. Further, one of ordinary skill in the art would have recognized that the teachings of Chan are compatible with the system of Gordon in view of Basuni/Prakash/Yu as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned aerial vehicles.

	Regarding claim 9, 
	Gordon in view of Basuni/Prakash/Yu/Chan teaches the limitations of claim 8. Although Gordon teaches a drone being routed to a next destination after completing a delivery, Gordon in view of Basuni/Prakash/Yu does not explicitly teach after delivering the non-returnable portion of the second payload at the second delivery location, initiating a third flight segment from the second delivery location to a third location. However, Chan teaches the following: 

	After delivering the non-returnable portion of the second payload at the second delivery location, initiating a third flight segment from the second delivery location to a third location.
	Chan teaches “a system and method for improved payload management for a UAV/craft carrying payload on a mission” (¶ [0015]), “Payload may comprise items of cargo (e.g. one or multiple items) to be transported on the mission (e.g. of one or multiple destinations and delivery points)” (¶ [0155]). 
	Examiner notes that although Chan does not explicitly disclose a third flight segment, Chan does teach that a UAV may be assigned on a mission to deliver multiple payload items from a payload to multiple destinations/delivery points. Repetition of such processes, regardless of delineation and naming convention (first/second/third/etc. flight segment), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).   

Gordon in view of Basuni/Prakash/Yu with the teachings of Chan by including a feature for enabling a UAV to perform a delivery mission comprising multiple delivery destinations and delivery points, as taught by Chan. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification would “enhance range and performance” (¶ [0014]), as suggested by Chan, of a UAV that is tasked with performing multiple deliveries. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that it would be an “improvement of the current state of the art of known UAV” (¶ [0014]), as further suggested by Chan. Further, one of ordinary skill in the art would have recognized that the teachings of Chan are compatible with the system of Gordon in view of Basuni/Prakash/Yu as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned aerial vehicles.

Claims 11-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Metellus et al. U.S. Patent No. 10,538,190, hereafter known as Metellus, in view of Gordon et al. U.S. Patent No. 10,040,552, hereafter known as Gordon, in further view of Basuni U.S. Publication No. 2016/0016664, hereafter known as Basuni, in further view of Prakash et al. U.S. Publication No. 2016/0196756, hereafter known as Prakash.

	Regarding claim 11, 
	Metellus teaches the following:
	Determining that an unmanned […] vehicle […] has arrived at a delivery location while carrying out a transport task,
	Metellus teaches “the present disclosure is directed toward a storage compartment vehicle (“SCV”) for use in the transport of items for delivery to one or more customers and/or 100 may be operable to autonomously navigate between a source location and a delivery location.” (col. 3, lines 48-49), “ the SCV monitoring service 1290 may receive information or data regarding a mission or task to be performed, e.g., a delivery of items from a source location to a delivery location […] The SCV monitoring service 1290 may further provide instructions to one or more of the SCVs 1250-1, 1250-2 . . . 1250-n, indicating a navigation path to be traveled between two or more delivery locations along the navigable path network, including times and dates at which an SCV has arrived at or departed from one or more of such delivery locations “ ( ), “if there are four customers that are to retrieve items from storage compartments of the SCV […] the SCV may provide position notifications to those customers, or devices associated with those customers, indicating the current position of the SCV” (col. 25, lines 4-12). 
	Thus, Metellus teaches a monitoring service may determine the times at which an autonomous delivery vehicle (an SCV) has arrived at a delivery location and providing notifications to recipients when said SCV has arrived at a delivery location; equivalent to determining that an unmanned vehicle has arrived at a delivery location while carrying out a transport task.

	Wherein the transport task comprises at least a first […] segment from a loading location to a delivery location for delivery of a payload, 
	Metellus teaches “the navigation path information may identify the one or more delivery destination along a navigation path that the SCV is to traverse” (col. 24, lines 37-40), “the SCV 1250-i may be programmed or configured to perform one or more missions or tasks in an integrated manner […] the control system 1260-i may be programmed to instruct the SCV 1250-i to travel to a source location, e.g., the fulfillment center 1230, receive items into each storage compartment of the SCV, and proceed to one or more delivery locations so that customers can 

	And a second […] segment from the delivery location to a next location;
	Metellus teaches “the control system 1260-i may be programmed to instruct the SCV 1250-i to travel to a source location […] and proceed to one or more delivery locations so that customers can retrieve the items from the storage compartments while the SCV is positioned at different delivery locations.” (col. 21, line 11-20), “the navigation path information may identify the one or more delivery destinations along a navigation path that the SCV is to traverse to facilitate delivery and/or retrieval of items from the different delivery locations […] the navigation path information may indicate a duration of time that the SCV is to remain at each delivery location before departing and navigating to another delivery location along the navigation path.” (col. 24, lines 37-48). Thus, Metellus teaches an autonomous delivery vehicle that may perform multiple deliveries to multiple delivery locations, where the autonomous delivery vehicle is configured to proceed to another delivery location subsequent to a delivery. 

	In response to determining that the UAV has landed at the delivery location:
	Providing an interface for receiving an indication as to whether or not a return payload will be loaded at the delivery location;
	Metellus teaches “the SCVs may be modular […] which may facilitate navigation across different terrains or surfaces (e.g., land, water, air)” (col. 13 line 64 –col. 14 line 1),  “while the SCV is at a delivery location, the SCV may provide position notifications to those customers, or devices associated with those customers, indicating the current position of the SCV “ (col. 25, lines 7-12), “The customer, upon arriving at the delivery location and being identified may retrieve the ordered items, try the ordered items on to determine which item the customer desires to keep, and return the other item into a storage compartment of the SCV” (col. 5, lines 200, for example, using a portable device 222 to facilitate a return of an item. In one example, the customer 225 may utilize the portable device 222 to identify an item to be returned” (col. 5, lines 19-21), “the customer may identify to the SCV which item is being placed back into the storage compartment and/or the SCV 200 may scan the item that is placed back into the storage compartment to identify the item.” (col. 5, lines 40-44), “the SCV may include a display or other graphical user interface to facilitate customer input and identification.” (col. 13, lines 8-10). 
	Thus, Metellus teaches an SCV notifying customers upon arrival to a delivery location (equivalent to that an unmanned vehicle has arrived at a delivery location), and allowing a user to retrieve and return an unwanted delivered item to the SCV by identifying the item to be returned either by mobile application communication with the SCV antenna or by inputting information directly into a display interface of the SCV (equivalent to providing an interface for receiving, via one or more interface components of the UAV, an indication as to whether or not a return payload will be loaded at the delivery location).

	When an indication is received that no return payload will be loaded at the delivery location […], initiating the second flight segment; and
	Metellus teaches “If an item removal is detected, the SCV may wait for a door close to be detected. If the item was not returned to the storage compartment before the door closure of the door 1018 of the storage compartment is detected, the customer may be charged for the item and the inventory of the SCV 1000 may be updated to indicate that the item has been removed from storage.” (col. 13, lines 46-52), “the navigation path information may identify the one or more delivery destination along a navigation path that the SCV is to traverse” (col. 24, lines 37-40), “the SCV 1250-i may be programmed or configured to perform one or more missions or tasks in an integrated manner […] the control system 1260-i may be programmed to instruct the SCV 1250-i to travel to a source location, e.g., the fulfillment center 1230, receive 1250-i further includes one or more control systems 1260-i, as well as one or more sensors 1262-I […] The control system 1260-i may include one or more software applications or hardware components configured for controlling or monitoring operations of one or more components such as the sensor 1262-i,” (col. 17, lines 45 -49). 
	Thus, Metellus teaches that a recipient may indicate to a SCV that an item will not be returned by closing the door of the SCV or a sensor interface detects that an item is not returned to the SCV by the user, where the door is monitored by a control system of the SCV (comprising sensors) to detect and determine when the door is closed and whether an item has been returned by the user (equivalent to receiving an indication, via one or more interface components of a UAV, that no return payload will be loaded at the delivery location). Further, Metellus teaches that a SCV may be assigned with performing multiple delivery missions/tasks at multiple delivery locations by navigating along a path to each delivery location, such that after performing one delivery the SCV proceeds to the next mission/task (equivalent to initiating a second segment in response to the indication that no return payload will be loaded).  

	When an indication is received that the return payload will be loaded at the delivery location […]:
	Determining when the return payload is loaded on or in the UAV, and responsively initiating the second flight segment. 
	Metellus teaches “the customer, upon arriving at the delivery location and being identified may retrieve the ordered items, try the ordered items on to determine which item the customer desires to keep, and return the other item into a storage compartment of the SCV” (col. 5, lines 35- 40), “the customer may interact with the SCV 200, for example, using a 222 to facilitate a return of an item. In one example, the customer 225 may utilize the portable device 222 to identify an item to be returned” (col. 5, lines 19-21), “the customer may identify to the SCV which item is being placed back into the storage compartment and/or the SCV 200 may scan the item that is placed back into the storage compartment to identify the item […] the second item that was returned into the storage compartment of the SCV 200 may be routed back to a source location by the SCV and/or made available for purchase and immediate retrieval from the SCV by another custom” (col. 5, lines 40-49), “the SCV may include a display or other graphical user interface to facilitate customer input and identification.”(col. 13, lines 8-10). 
	Thus, Metellus teaches a system for allowing a user to retrieve delivered items from an SCV and returning an unwanted delivered item to the SCV by identifying the item to be returned either via mobile application communication with the SCV antenna or by inputting information directly into a display interface of the SCV (equivalent to receiving an indication that a return payload will be loaded at the delivery location). Further, the SCV may detect when an item has been returned to the compartment in the SCV by scanning the item or by monitoring via sensors (equivalent to determining when the returned payload is loaded in the unmanned vehicle). Further, Metellus teaches that the SCV may be routed back to a source location or to another customer with a returned item and the SCV may be assigned with performing multiple delivery missions/tasks at multiple delivery locations by navigating along a path to each delivery location, such that after performing one delivery the SCV proceeds to the next mission/task (equivalent to initiating a second segment in response to the indication that no return payload will be loaded).  
 	
	Although Metellus teaches an autonomous delivery vehicle (an SCV) that is capable of performing multiple deliveries to multiple delivery locations after being dispatched from a source location (equivalent to a first and second delivery segment being performed by an unmanned vehicle), Metellus does not explicitly teach that these multiple delivery segments are performed Metellus does not explicitly teach initiating a notification process requesting a recipient-assisted recharging process comprising a manually-assisted coupling of the UAV to a power source at or near the delivery location, wherein the notification process comprises transmitting, to a computing device associated with a recipient of the payload, a request for the recipient to take action to couple the UAV the UAV to the power source after delivery of the payload to the recipient.

	However, Gordon teaches the following:
	[…] an unmanned aerial vehicle (UAV) […] carrying out a transport task; 
	Gordon teaches “an unmanned aerial vehicle for aerial transportation of delivery items is provided” (col. 1, lines 30-31). 

	Wherein the transport task comprises at least a first flight segment to transport a payload from a loading location to a delivery location;
	Gordon teaches “delivery of consumer goods is the process of transporting goods from a source location, such as a shipping facility or sender, to a predefined destination, such as the consumer's and/or recipient's location” (col. 1, lines 14-17). Further, “the movement mechanisms 106 and/or motor 108 may enable the unmanned aerial vehicle 102 to aerially transport delivery items from a shipping location to a particular delivery destination, such as a consumer's location and/or shipping address” (col. 6, lines 40-47). Further, “the stability controller 118 may be configured to determine appropriate load distribution of the delivery item(s) such that the load is balanced and/or evenly displaced based on the measurements detected by the sensor 114 prior to flight” (col.9, lines 25-29). 
	Thus, Gordon teaches that a UAV is configured to transport a delivery item from a shipping location (such as a shipping facility) to a predefined destination, where the delivery 

	 […] and a second flight segment from the delivery location to a next location
	Gordon teaches “the alert system 120 may illuminate lights (e.g., flashing red lights) indicating the unmanned aerial vehicle 102 is about to take-off and/or land […] the alert system 120 may generate a distinct color and/or pattern when delivery has been completed and/or the unmanned aerial vehicle 102 is returning to the shipment facility and/or base station” (col. 10, lines 40 -60). 
	Thus, Gordon teaches that the UAV may be configured to return to the shipment facility once a delivery operation has been completed; equivalent to a second flight segment from the delivery location to a next location.

	Initiating a notification process requesting a recipient assisted recharging process comprising a manually-assisted […] at or near the delivery location, wherein the notification process comprises transmitting, to a computing device associated with a recipient of the payload, a request for the recipient to take action […];
	Gordon teaches “The power supply 110 may include a battery, such as a rechargeable battery, and/or solar powered battery sufficient for powering the unmanned aerial vehicle 102 and/or components of the unmanned aerial vehicle 102.” (col. 5, lines 59-63). Further, “alert system 120 may provide the power level of the power supply 110 to the transceiver 124, which may be transmitted, sensed, and/or received by the secondary transmitter/receiver device 130 […] the alert system 120 may generate a request to the secondary transmitter/receiver device 130 for recharging and/or replacement battery services“( col. 12, lines 57 -63), including “one or more secondary devices 130, such as a user device 132” (col. 15, lines 59-60). Further, “estimated time of delivery determined by the alert 120 may be transmitted and/or otherwise communicated to the recipient, such as a user device 132” (col. 11, lines 35-37). 
	Further, Gordon teaches a “base station 136 may include, but is not limited to, a shipment facility and/or a battery-charging station located at various locations, including a homeowner's property […] the base station 136 may utilize the assistance of the property owner where the base station 136 is located. For example, the property owner may initiate operation of the base station 136 to cause a replacement mechanism to remove the depleted power supply 110 and insert another power supply 110” (col. 12, lines 46-56). Further, “the alert system 120 may indicate the power level of the power supply 110 by, for example, transmitting a power supply level to a secondary transmitter/receiver device 130 within a vicinity of the unmanned aerial vehicle 102” (col. 12, lines 33-37). 
	Thus, Gordon teaches that a request may be sent to secondary device (such as a user device associated with a recipient) within the vicinity of the UAV for recharging services. The recharging/battery replacement services may be performed at a base station located at a homeowner’s property with the assistance of the property owner. Thus, the feature for transmitting a request to a secondary device (that may be associated with a recipient within the vicinity of the UAV) to assist with recharging a UAV or physically replacing a power supply at a battery charging station located on their property is equivalent to initiating a notification process requesting a recipient assisted recharging process comprising a manually-assisted process at or near the delivery location, wherein the notification process comprises transmitting, to a computing device associated with a recipient of the payload, a request for the recipient to take action.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Metellus with the teachings of Gordon by incorporating a feature for using UAVs to perform the deliveries and transmitting a request to a device associated with a recipient within the vicinity of the UAV to assist with Gordon, into the system of Metellus. One of ordinary skill in the art would have been motivated to make the modification of utilizing UAVs to perform the deliveries when one considers “a delivery drone, also known as a parcelcopter, may transport packages, food, medicines, and other goods with delivery times much faster than traditional transportation methods” (col. 5, lines 38 -41), as suggested by Gordon. Furthermore, one of ordinary skill in the art would have been motivated to make the modification of transmitting a request to a device associated with a recipient within the vicinity of the UAV to assist with recharging a UAV in order to “enable an efficient flight” (col. 6, line 13), as suggested by Gordon. Further, one of ordinary skill in the art would have recognized that the teachings of Gordon are compatible with the system of Metellus as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of goods using autonomous or unmanned vehicles. 

	Although Metellus in view of Gordon teaches a feature for transmitting a request to a user device associated with a recipient to assist with recharging a UAV using a battery charging station located on their property, Metellus in view of Gordon does not explicitly teach initiating a notification process requesting a recipient-assisted recharging process comprising a manually-assisted coupling of the UAV to a power source at or near the delivery location and to couple the UAV the UAV to the power source after delivery of the payload to the recipient. 
	
	However, Basuni teaches the following:
	Initiating a notification process requesting a recipient-assisted recharging process comprising a manually-assisted coupling of the UAV to a power source at or near the delivery location […] take action to couple the UAV the UAV to the power source after delivery of the payload to the recipient.
	Basuni teaches “This invention relates generally to delivery devices for delivering items to customers, and more particularly to an unmanned aerial delivery device” (¶ [0001]). Further, Basuni teaches “An unmanned aerial delivery device for delivering items from a sender to a recipient, wherein the device flies to the recipient along a straight line path from the sender to the recipient” (see claim 1). Further, Basuni teaches “Upon arrival at the recipient, the device will stop a predetermined distance […] The recipient will then retrieve the delivered items from the payload chamber […] The amount of battery charge will be displayed on the screen, and if the charge is enough to return to the sender S, the recipient will return it. If not enough, the recipient will recharge the battery before returning the device to the sender” (¶ [0093]). Further, “the charge on the battery is enough to deliver the device but not to return it, unless the recipient recharges the battery. In this case, that information will be displayed on the touchscreen, and the device will move only with the consent of the sender” (¶ [0101]). Further, Basuni teaches “FIG. 5 is a side view in elevation of the delivery device, showing the port for attaching a battery charger” (¶ [0021]) and “as shown in FIGS. 5 and 6 a charging port 20 is provided for plugging in a battery charger.” (¶ [0070]). Further, Basuni teaches “a port is on said body for plugging in a charger to recharge said battery” (see Claim 16). 

	Thus, Basuni teaches a feature wherein an unmanned aerial vehicle (UAV) is utilized to deliver an item from a sender to a recipient. Further, after the delivered items are retrieved from the UAV, an amount of battery is displayed (equivalent to the notification) and if the UAV does not have enough charge to return to the sender after delivering an item to the recipient, the recipient will recharge the battery of the UAV before returning to the sender, where the UAV is recharged by plugging a charger into the port of the UAV. Therefore, a recipient that recharges a UAV by plugging a charger into the port of a UAV after performing a delivery at the location of a recipient is equivalent to initiating a notification process requesting a recipient-assisted recharging process comprising a manually-assisted coupling of the UAV to a power source at or  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Metellus in view of Gordon with the teachings of Basuni by incorporating the features of a UAV comprising a charging port for coupling to a charger and providing a notification to a delivery recipient to recharge a UAV by plugging a charger into the UAV charging port at the location of the recipient after the UAV has arrived at the recipient’s location, as taught by Basuni, into the delivery system of Metellus in view of Gordon that is configured to transmit requests to user devices (such as a recipient user device) to assist with recharging a UAV performing a delivery to the recipient. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for allowing a recipient to recharge a battery of a UAV before returning to a sender “ensures the safety of the device” (¶ [0082]), as suggested by Basuni. Further, one of ordinary skill in the art would have recognized that the teachings of Basuni are compatible with the system of Metellus in view of Gordon as they share capabilities and characteristics; namely, they are both directed to delivery services performed by unmanned vehicles.
	
	Although Metellus in view of Gordon/Basuni teaches initiating a second flight segment in response to an indication of whether or not an item is to be returned to a UAV and initiating a recipient assisted recharging process, Metellus in view of Gordon does not explicitly teach determining that the recipient-assisted recharging process has recharged a battery of the UAV to a target level and initiating a second flight segment when the recipient-assisted recharging process has recharged the battery to the target level.

	However, Prakash teaches the following: 
	Determining that the recipient-assisted recharging process has recharged a battery of the UAV to a target level. 
	Prakash teaches “owners of motor vehicles may sign up to provide piggybacking or docking services to UAVs […] a delivery UAV service provider may offer incentives to vehicle owners for providing piggybacking or docking services to its UAVs […] if the vehicle's owner is willing to make […] the owner may configure their in-vehicle device or smart phone to communicate such information to the UAV and receive docking requests […] from delivery UAVs” (¶ [0108]), “charging an onboard battery of the UAV via a power connection or wireless charging mechanism on the docking mechanism while the UAV is docked to the first vehicle” (¶ [0015]). Further, Prakash teaches “charging of an onboard battery while docked […] determining whether to undock from the first vehicle based on whether the UAV has recharged the onboard battery to a predetermined level” (¶ [0017]).
	Thus, Prakash teaches a feature for allowing users to approve docking requests in order to assist in charging a UAV and determining whether a UAV has been recharged to a predetermined level; equivalent to determining that the recipient-assisted recharging process has recharged a battery of the UAV to a target level.

	When an indication is received that […] the recipient-assisted recharging process has recharged the battery to the target level, initiating the second flight segment; […] 
When an indication is received that […] recipient-assisted recharging process has recharged the battery to the target level: […] responsively initiating the second flight segment.
	Prakash teaches “charging of an onboard battery while docked […] determining whether to undock from the first vehicle based on whether the UAV has recharged the onboard battery to a predetermined level, and undocking the UAV from the first vehicle in response to determining to undock from the first vehicle.” (¶ [0017]), “Once the UAV 100 is ready for flight […]  
	Thus, Prakash teaches a feature for configuring a UAV to undock from a charging point and to embark on a flight to another destination after it has been determined that the UAV is ready for flight (such as having recharged the on board battery to a predetermined level). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Metellus in view of Gordon/Basuni with the teachings of Prakash by including a feature that enables a drone delivery system to send a request to a user for permission for a drone to dock onto said user’s personal property in order to recharge to a predetermined level before departing to another destination, as taught by Prakash, into the system of Metellus in view of Gordon/Basuni that is configured request a recipient assisted recharging process for a UAV at a recipient location. One of ordinary skill in the art would have been motivated to make this modification with the purpose to  further “improve a performance of the drone delivery system” (¶ [0026]), as suggested by Briggs, where a drone may only dock on a delivery recipient’s property after the recipient has confirmed a docking request, thus improving customer satisfaction. Further, one of ordinary skill in the art would have been motivated to make this modification with the purpose to “enable the UAV to recharge an onboard battery to a level meeting mission power parameters that will assist the UAV in reaching the UAV destination” (¶ [0011]), as suggested by Prakash.  Further, one of ordinary skill in the art would have recognized that the teachings of Prakash are compatible with the system of Metellus in view of Gordon/Basuni when one considers they share capabilities and characteristics; namely, they are both directed to drone delivery systems and recharging drones along a delivery route.

	Regarding claim 12, 
	Metellus in view of Gordon/Basuni/Prakash teaches the limitations of claim 11. Further, Metellus teaches the following: 
	Wherein the payload comprises one or more items of clothing. 
	Metellus teaches “the customer may interact with the SCV 200 to retrieve one or more ordered items and to return one or more of those same items (e.g., if the item does not fit) and/or to return a different item […] the customer may order from an electronic commerce website two pairs of shoes, each having a different size (e.g., 13 US and 13.5 US) and select the SCV 200 for item delivery. The ordered items, the shoes in this example, may be stored in one or more storage compartments of the SCV and made available to the customer at a delivery location” (col. 5, lines 26-35).

	Regarding claim 13, 
	Metellus in view of Gordon/Basuni/Prakash teaches the limitations of claim 12. 

	 Further, Metellus teaches an unmanned delivery vehicle that may wait at a delivery location for a recipient to try on clothes and potentially return said clothes to the unmanned vehicle before it may depart to a next delivery location; equivalent to a recipient tries on one or more items of clothing. In particular, Metellus teaches “The customer, upon arriving at the delivery location and being identified may retrieve the ordered items, try the ordered items on to determine which item the customer desires to keep, and return the other item into a storage compartment of the SCV” (col. 5, lines 35-40), “the customer may interact with the SCV 200, for example, using a portable device 222 to facilitate a return of an item. In one example, the customer 225 may utilize the portable device 222 to identify an item to be returned” (col. 5, lines 19-21).

Metellus teaches that an unmanned delivery vehicle may be configured to wait for the recipient to stand-by until the customer has tried on the delivered clothing items, Metellus does not explicitly teach a notification process indicating the recipient-assisted recharging process should be initiated. 
	
	However, Gordon teaches that a request may be sent to a user device (such as a secondary user device associated with a recipient within the vicinity of the UAV) to assist with recharging the UAV at a battery charging station that belongs to the user. In particular Gordon teaches an “alert system 120 may provide the power level of the power supply 110 to the transceiver 124, which may be transmitted, sensed, and/or received by the secondary transmitter/receiver device 130 […] the alert system 120 may generate a request to the secondary transmitter/receiver device 130 for recharging and/or replacement battery services“( col. 12, lines 57 -63), including “one or more secondary devices 130, such as a user device 132” (col. 15, lines 59-60). Further, “the alert system 120 may be transmitted and/or otherwise communicated to the recipient, such as a user device 132” (col. 11, lines 35-37). 
	Further, Gordon teaches a “base station 136 may include, but is not limited to, a shipment facility and/or a battery-charging station located at various locations, including a homeowner's property […] the base station 136 may utilize the assistance of the property owner where the base station 136 is located. For example, the property owner may initiate operation of the base station 136 to cause a replacement mechanism to remove the depleted power supply 110 and insert another power supply 110” (col. 12, lines 46-56). Further, “the alert system 120 may indicate the power level of the power supply 110 by, for example, transmitting a power supply level to a secondary transmitter/receiver device 130 within a vicinity of the unmanned aerial vehicle 102” (col. 12, lines 33-37). 


Metellus with the teachings of Gordon by including a feature for transmitting a request to a recipient’s user device to assist with recharging the UAV at a battery charging station that is located at the user’s home/location, as taught by Gordon, into the drone delivery system of Metellus that is configured to wait for the recipient to stand-by until the customer has tried on the delivered clothing items. One of ordinary skill in the art would have been motivated to modify the system of Metellus with the capability to transmit a request to a recipient’s user device to assist with recharging the UAV at a battery charging station that is located at the user’s home/location, where the request would indicate that the UAV should be recharged while the UAV is waiting for the recipient to try on their received items, when one considers such a feature would further “enable the UAV to recharge an onboard battery to a level meeting mission power parameters that will assist the UAV in reaching [a] UAV destination” (¶ [0011]), as suggested by Prakash.  Further, one of ordinary skill in the art would have recognized that the teachings of Gordon are compatible with the system of Metellus as they share capabilities and characteristics; namely, they are both directed to delivery services performed by unmanned vehicles.

	Regarding claim 14,
	Metellus in view of Gordon/Basuni/Prakash teaches the limitations of claim 13. Further, Metellus teaches the following:
	Wherein the one or more items comprise a plurality of items, the method further comprising: receiving an indication that a first of the plurality of items will be returned […]
	Metellus teaches “the customer may interact with the SCV 200 to retrieve one or more ordered items and to return one or more of those same items (e.g., if the item does not fit) and/or to return a different item […] the customer may order from an electronic commerce 200 for item delivery. The ordered items, the shoes in this example, may be stored in one or more storage compartments of the SCV and made available to the customer at a delivery location” (col. 5, lines 26-35), “the customer, upon arriving at the delivery location and being identified may retrieve the ordered items, try the ordered items on to determine which item the customer desires to keep, and return the other item into a storage compartment of the SCV” (col. 5, lines 35- 40), “the customer may identify to the SCV which item is being placed back into the storage compartment and/or the SCV 200 may scan the item that is placed back into the storage compartment to identify the item” (col. 5, lines 40-49),

	[…] but no indication that a second of the plurality of items will be returned.
	Metellus teaches “If the item was not returned to the storage compartment before the door closure of the door 1018 of the storage compartment is detected, the customer may be charged for the item” (col. 13, lines 46-52), “items may be ordered by a customer for retrieval by the customer from an SCV and the customer may retrieve and return any combination of those items and only be charged a fee for items that are removed from by the SCV by the customer and not returned to a storage compartment of the SCV” (col. 5, lines 50-56).
	Thus, Metellus teaches a recipient may simply keep a delivered item without any further input, equivalent to no indication that a second of the plurality of items will be returned. 

	Regarding claim 15, 
	Metellus in view of Gordon/Basuni/Prakash teaches the limitations of claim 11. Further, Metellus teaches the following:
	When the indication is received that the return payload will be loaded at the delivery location and […]:
	Metellus teaches ““the customer may identify to the SCV which item is being placed back into the storage compartment and/or the SCV 200 may scan the item that is placed back into the storage compartment to identify the item” (col. 5, lines 40-49), “the customer may interact with the SCV 200, for example, using a portable device 222 to facilitate a return of an item. In one example, the customer 225 may utilize the portable device 222 to identify an item to be returned” (col. 5, lines 19-21). 

	Determining that (a) a predetermined period of time has elapsed since arriving at the delivery location or since the indication that the return payload will be loaded, and […] 
	Metellus teaches “the navigation path information may identify the one or more delivery destinations along a navigation path that the SCV is to traverse to facilitate delivery and/or retrieval of items from the different delivery locations […] the navigation path information may indicate a duration of time that the SCV is to remain at each delivery location before departing and navigating to another delivery location along the navigation path.” (col. 24, lines 37-48). Thus, Metellus, teaches that a customer may indicate that an item is to be returned and identify said item, but the SCV may be configured to only remain at one delivery location for a particular duration of time before travelling to another delivery destination; equivalent to determining that a predetermined period of time has elapsed since arriving at the delivery location. 

 (b) the return payload has not been loaded, and responsively initiating the second flight segment without the return payload. 
	Metellus teaches “If the item was not returned to the storage compartment before the door closure of the door 1018 of the storage compartment is detected, the customer may be charged for the item” (col. 13, lines 46-52), “items may be ordered by a customer for retrieval by the customer from an SCV and the customer may retrieve and return any combination of those Metellus teaches that even if a user indicates that an item is to be returned, if no item is ever returned to the storage compartment of the unmanned vehicle and a duration of time has elapsed, the unmanned vehicle will depart and navigate to another delivery location. 
	
	Metellus in view of Gordon/Basuni does not teach receiving an indication that a recipient assisted recharging process has recharged the battery to the target level. However, Prakash teaches the following:
	When the indication is received that […] the recipient-assisted recharging process has recharged the battery to the target level: […] 
Prakash teaches “charging of an onboard battery while docked […] determining whether to undock from the first vehicle based on whether the UAV has recharged the onboard battery to a predetermined level, and undocking the UAV from the first vehicle in response to determining to undock from the first vehicle.” (¶ [0017]), “Once the UAV 100 is ready for flight […] the UAV 100 may be placed into the airstream and be ready for embarking in flight(e.g., FIG. 4H). The UAV 100 may move directly toward the destination B” (¶ [0067]). 
	Thus, Prakash teaches a feature for configuring a UAV to undock from a charging point and to embark on a flight to another destination after it has been determined that the UAV is ready for flight (such as having recharged the on board battery to a predetermined level). 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Metellus in view of Gordon/Basuni Prakash by including a feature for enabling a UAV to perform a task once a determination is made that the on-board battery of said UAV has recharged to a predetermined level, as taught by Prakash, into the system of Metellus in view of Gordon/Basuni that comprises a UAV configured to recharge at a recipient’s delivery location and proceed to another delivery location when a predetermined duration of time has elapsed and a user has not returned any items to said UAV. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “enable the UAV to recharge an onboard battery to a level meeting mission power parameters that will assist the UAV in reaching the UAV destination” (¶ [0011]), as suggested by Prakash, such that the UAV would be capable of reaching a next delivery destination, thus preventing any flight failures. Further, one of ordinary skill in the art would have recognized that the teachings of Prakash are compatible with the system of Metellus in view of Gordon/Basuni when one considers they share capabilities and characteristics; namely, they are both directed to drone delivery systems and recharging drones along a delivery route.

	Regarding claim 16, 
	Metellus in view of Gordon/Basuni/Prakash teaches the limitations of claim 11. Further, Metellus teaches the following:
	Wherein the return payload comprises one or more items from the delivered payload. 
	Metellus teaches “the customer may interact with the SCV 200 to retrieve one or more ordered items and to return one or more of those same items (e.g., if the item does not fit) and/or to return a different item […] the customer may order from an electronic commerce website two pairs of shoes, each having a different size (e.g., 13 US and 13.5 US) and select the SCV 200 for item delivery. The ordered items, the shoes in this example, may be stored in 

	Regarding claim 17, 
	Metellus in view of Gordon/Basuni/Prakash teaches the limitations of claim 11. Further, Metellus teaches the following:
	Wherein the return payload comprises one or more items that were not part of the delivered payload. 
	Metellus teaches “the customer may interact with the SCV 200 to retrieve one or more ordered items and to return one or more of those same items (e.g., if the item does not fit) and/or to return a different item […]” (col. 5, lines 26-35). Thus, Metellus teaches that a different item other than the delivered items may be returned by a recipient to the unmanned delivery vehicle. 

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Metellus et al. U.S. Patent No. 10,538,190, hereafter known as Metellus, in view of Gordon et al. U.S. Patent No. 10,040,552, hereafter known as Gordon, in further view of Basuni U.S. Publication No. 2016/0016664, hereafter known as Basuni, in further view of Prakash et al. U.S. Publication No. 2016/0196756, hereafter known as Prakash, in further view of Studnicka U.S. Publication No. 2017/0286892, hereafter known as Studnicka.  

	Regarding claim 18,
	 Metellus in view of Gordon/Basuni/Prakash teaches the limitations of claim 11. Further, Metellus in view of Gordon/Basuni/Prakash does not teach, however Studnicka does teach, the following:
	Wherein the return payload comprises one or more items that were delivered during a previous transport task.
	Studnicka teaches a system that may receive a package delivery request with information about the package including dimension and weight of the package (¶ [0009]). Further, Studnicka teaches “if the package has already been delivered, the system may instruct the UAV to pick up the delivered item from the recipient for return. The UAV may […] ensure that the package is the same, such as checking the weight using a weight sensor” (¶ [0088]). Thus, Studnicka teaches a system where a user may return a delivered item to a UAV and the UAV may ensure that it is the same package that was previously delivered; equivalent to a return payload comprising one or more items that were delivered during a previous transport task. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature that allows a user to return a previously delivered item back to the unmanned aerial vehicle (UAV) that previously delivered said item and instructing the UAV to retrieve said previously delivered item, as taught by Studnicka, for the feature of allowing a user to return an item while an unmanned aerial delivery vehicle is waiting for the user to try on the items, as in the system of Metellus in view of Gordon/Basuni/Prakash. Further, one of ordinary skill in the art would have been motivated to make this combination when one considers that the system of Metellus in view of Gordon/Basuni/Prakash the teachings of Studnicka are compatible as they share capabilities and characteristics; namely they are both directed to UAV delivery systems. 

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Gordon et al. U.S. Patent No. 10,040,552, hereafter known as Gordon, in view of Basuni U.S. Publication No. Basuni, in further view of Prakash et al. U.S. Publication No. 2016/0196756, hereafter known as Prakash, in further view of Yu et al. U.S. Publication No. 2015/0006005, hereafter known as Yu, in further view of Gilbert et al. U.S. Publication No. 2012/0167917, hereafter known as Gilbert, in further view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady. 

	Regarding claim 22, 
	Gordon in view of Basuni/Prakash/Yu teaches the limitations of claim 1. Although Gordon teaches a recipient assisted recharging process of a UAV, Gordon does not explicitly teach the features of initiating an additional notification process requesting a manually-assisted decoupling of the UAV from the power source and a recipient assisted placement of the UAV at a location from which the UAV can initiate the second flight segment based on determining that the recharging process has recharged the battery of the UAV to the target level.

	Basuni teaches the following:
	Based on determining that the recipient assisted recharging process has recharged the battery of the UAV […] ii) a recipient-assisted placement of the UAV […] from which the UAV can initiate the second flight segment. 
	Basuni teaches “the amount of battery charge will be displayed on the screen, and if the charge is enough to return to the sender S, the recipient will return it. If not enough, the recipient will recharge the battery before returning the device to the sender” (¶ [0093]). Further, Basuni teaches “FIG. 5 is a side view in elevation of the delivery device, showing the port for attaching a battery charger” (¶ [0021]) and “as shown in FIGS. 5 and 6 a charging port 20 is provided for plugging in a battery charger.” (¶ [0070]). Further, Basuni teaches “a port is on said body for plugging in a charger to recharge said battery” (see Claim 16).


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gordon with the teachings of Basuni by incorporating the features for notifying a recipient to recharge a UAV by connecting it to a charger before returning the UAV to the sender, as taught by Basuni, into the UAV delivery system of Gordon that is configured to transmit requests to user devices to assist with recharging a UAV performing a delivery to the recipient. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for allowing a recipient to recharge a battery of a UAV before returning to a sender “ensures the safety of the device” (¶ [0082]), as suggested by Basuni. Further, one of ordinary skill in the art would have recognized that the teachings of Basuni are compatible with the system of Gordon as they share capabilities and characteristics’ namely they are directed to delivery services performed by unmanned vehicles.

	Although Gordon in view of Basuni teaches that a determination of whether the battery charge level of a UAV is enough to be returned to a sender, Gordon in view of Basuni does not explicitly teach determining that the recharging process has recharged the battery of the UAV to a target level. 

	However, Prakash teaches the following: 
	Determining that the recharging process has recharged the battery of the UAV to the target level […];  
	Prakash teaches “charging of an onboard battery while docked […] determining whether to undock from the first vehicle based on whether the UAV has recharged the onboard battery to a predetermined level” (¶ [0017]).
	Thus, Prakash teaches a feature in a recharging process for determining whether to undock a UAV based on whether the UAV has recharged it’s battery to a predetermined level while docked; equivalent to determining that the recharging process has recharged the battery of the UAV to the target level.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gordon in view of Basuni with the teachings of Prakash by including a feature determining whether a UAV has recharged to a predetermined level before undocking/departing from a docking station, as taught by Prakash, into the system of Gordon in view of Basuni that is configured request a recipient assisted recharging process for a UAV. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “enable the UAV to recharge an onboard battery to a level meeting mission power parameters that will assist the UAV in reaching the UAV destination” (¶ [0011]), as suggested by Prakash.  Further, one of ordinary skill in the art would have recognized that the teachings of Prakash are compatible with the system of Gordon in view of Basuni when one considers they share capabilities and characteristics; namely, they are both directed to drone delivery systems and recharging drones along a delivery route.

	Although Gordon in view of Basuni/Prakash teaches a recipient assisted recharging process for a UAV and determining whether to undock a UAV from a charging position based on whether the UAV has recharged to a predetermined level, Gordon in view of Basuni/Prakash/Yu 

	However, Duane teaches the following:
	Based on determining that the recharging process has recharged the battery of the […] to the target level, initiating an additional notification process requesting a manually-assisted decoupling of the […] from the power source […];
	Duane teaches “user can recharge a power supply carried on-board the robot 10. To charge the power supply, the user can open a charge port door 106 on a back portion of the chassis 100. With the charge port door 106 open, the user can connect a wall charger to a charge port behind the charge port door 106 […] during the charging process, one or more indicators (e.g., visual indicators, audible indicators) on the user interface 400 can alert the user to the state of charge of the power supply. Once the power supply has been recharged (e.g., as indicated by the user interface 400), the user can disconnect the robot 10 from the wall charger and close the charge port door 106” (¶ [0112]). 
	Thus, Duane teaches a feature in a recharging process for providing an indicator via a user interface of a robotic device to alert a user when the robotic device has been recharged to a particular level (as indicated by the user interface) such that it can be disconnected from a wall charger; equivalent to initiating an additional notification process requesting a manually-assisted decoupling of the from the power source based on determining that the recharging process has recharged the battery to the target level. 

Gordon in view of Basuni/Prakash/Yu with the teachings of Duane by incorporating the feature in a recharging process for providing an indicator (via a user interface of a robotic device) to alert a user when the robotic device has been recharged and can be disconnected from a wall charger, as taught by Duane, into the system of Gordon in view of Basuni/Prakash/Yu that is configured to request a recipient-assisted recharge process of a UAV at a recipient’s location. One of ordinary skill in the art would have been motivated to modify the UAVs of Gordon in view of Basuni/Prakash/Yu with the feature for providing an indication to a user when the UAV has recharged to a particular level (as indicated by a user interface) such that the user is notified to disconnect the UAV from a charger with the purpose to further “enable the UAV to recharge an onboard battery to a level meeting mission power parameters that will assist the UAV in reaching the UAV destination” (¶ [0011]), as suggested by Prakash. Further, one of ordinary skill in the art would have recognized that the teachings of Duane and the system of Gordon in view of Basuni/Prakash/Yu are compatible as they share capabilities and characteristics; namely, they are both systems directed towards managing recharging processes in robotic devices. 

	Although Gordon in view of Basuni teaches a feature for notifying a recipient to recharge a UAV to an appropriate level before sending it back the sender, Gordon in view of Basuni/Prakash/Yu/Duane does not explicitly teach the feature of a recipient assisted placement of the UAV at a location from which the UAV can initiate the second flight segment.

	However, Brady teaches the following:
	[…] assisted placement of the UAV at a location from which the UAV can initiate the second flight segment;
	Brady teaches “autonomous vehicles (e.g., unmanned aerial vehicles (“UAVs”), etc.), which may also deliver items and/or may provide/receive assistance to/from the AGVs” (col. 3, lines 26-28). Further, “ after the item is retrieved by a user or otherwise delivered, the AGV 200(B1) may carry the autonomous vehicle back out to a safer/quieter distance from the location L1(B) for taking off and flying back to the transportation vehicle 332(B), materials handling facility 330, or other location” (col. 26, lines 30-35). 
	Thus, Brady teaches a feature for assisting a UAV after performing a delivery by carrying the UAV to a safe/quieter distance from the delivery from which the UAV may take off and fly back to a materials handling facility/other location; equivalent to assisted placement of the UAV at a location from which the UAV can initiate the second flight segment.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gordon in view of Basuni/Prakash/Yu/Duane with the teachings of Brady by incorporating a feature for assisting a UAV after performing a delivery by carrying the UAV to a safe/quieter distance from the delivery location from which the UAV may take off and fly back to a next location, as taught by Brady, into the system of Gordon in view of Basuni/Prakash/Yu/Duane that is configured to request recharging of a UAV at a recipient location prior to having the UAV sent back to the sender by the recipient. One of ordinary skill in the art would have been motivated to make this modification when one considers “it may be undesirable for another type of autonomous vehicle (e.g., a UAV) to navigate (e.g., fly) along a final portion of a travel path […] (e.g., due to undesirable noise levels, safety issues in proximity to the delivery location, etc.)” (col. 3, lines 34-38), as suggested by Brady. Further, one of ordinary skill in the art would have recognized that the teachings of Brady are compatible with the system of Gordon in view of Basuni/Prakash/Yu/Duane as they share capabilities and characteristics; namely they are both 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628